           Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 1 of 20                        FILED
                                                                                        2021 Apr-13 PM 02:05
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHWESTERN DIVISION

MATTHEW BREWER,                              )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )    Civil Action No. 3:20-CV-01427-CLS
                                             )
FREIGHTCAR ALABAMA, LLC,                     )
and METLIFE GROUP, INC.,                     )
                                             )
       Defendants.                           )

                             MEMORANDUM OPINION

       Whenever, during the first three years that Matthew Brewer was employed by

FreightCar Alabama, LLC, he or other employees sought benefits under the Family

and Medical Leave Act, 29 U.S.C. §§ 2601–2654 (“FMLA”), or the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), they submitted their claims to

the employer’s Human Resources Department. In January of 2018, however,

FreightCar Alabama contracted with Metropolitan Life Insurance Company

(“MetLife”)1 to evaluate and manage claims for those benefits. Thereafter, MetLife

denied a number of Brewer’s claims, and FreightCar Alabama ultimately terminated

him for accumulating too many unexcused absences. Brewer sued FreightCar

Alabama for interference with, and retaliation for the exercise of, his FMLA and

       1
        Plaintiff’s complaint incorrectly names defendant Metropolitan Life Insurance Company
as “MetLife Group, Inc.” See doc. no. 12 (MetLife Motion to Dismiss), at 1.
            Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 2 of 20




ADA rights. Doc. no. 1 (Complaint), ¶¶ 137–66 (Counts I, II, and III). His complaint

also alleges under the supplemental jurisdiction statute2 two state-law claims against

MetLife for intentional (tortious) interference with a contractual or business

relationship.3 Id. §§ 167–98 (Counts IV and V). This opinion addresses MetLife’s

motion to dismiss those claims (doc. no. 12).

                               I. STANDARDS OF REVIEW

        The relevant portion of Federal Rule of Civil Procedure 12 permits a party to

move to dismiss a complaint for “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). That rule must be read together with Rule 8(a),

which requires that a pleading contain only a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While that

pleading standard does not require “detailed factual allegations,” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 550 (2007), it does demand “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678



        2
         Doc. no. 1 (Compliant), ¶ 5 (“The Court also has supplemental jurisdiction over the state
claims asserted herein pursuant to 28 U.S.C. § 1367.”). That statute allows federal courts to
adjudicate claims that are based upon state law when the federal and state claims arise out of “a
common nucleus of operative fact.” United Mine Workers of America v. Gibbs, 383 U.S. 715, 725
(1966).
        3
         These are separate torts under Alabama law (see White Sands Group, LLC v. PRS II, LLC,
998 So. 2d 1042, 1054 (Ala. 2008) (“It is widely recognized that tortious interference with a
contractual relationship is a claim separate and distinct from interference with a business relationship
or expectancy.”), and plaintiff plead them as such in Counts IV and V of his complaint.

                                                   2
       Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 3 of 20




(2009) (citations omitted). As the Supreme Court stated in Iqbal:

      A pleading that offers “labels and conclusions” or “a formulaic
      recitation of the elements of a cause of action will not do.” [Twombly,
      550 U.S. at 555]. Nor does a complaint suffice if it tenders “naked
      assertion[s]” devoid of “further factual enhancement.” Id. at 557.

             To survive a motion to dismiss [founded upon Federal Rule of
      Civil Procedure 12(b)(6), for failure to state a claim upon which relief
      can be granted], a complaint must contain sufficient factual matter,
      accepted as true, to “state a claim for relief that is plausible on its face.”
      Id. at 570. A claim has facial plausibility when the plaintiff pleads
      factual content that allows the court to draw the reasonable inference
      that the defendant is liable for the misconduct alleged. Id. at 556. The
      plausibility standard is not akin to a “probability requirement,” but it
      asks for more than a sheer possibility that a defendant has acted
      unlawfully. Ibid. Where a complaint pleads facts that are “merely
      consistent with” a defendant’s liability, it “stops short of the line
      between possibility and plausibility of ‘entitlement to relief.’” Id. at 557
      (brackets omitted).

             Two working principles underlie our decision in Twombly. First,
      the tenet that a court must accept as true all of the allegations contained
      in a compliant is inapplicable to legal conclusions. Threadbare recitals
      of the elements of a cause of action, supported by mere conclusory
      statements, do not suffice. Id. at 555 (Although for the purposes of a
      motion to dismiss we must take all of the factual allegations in the
      complaint as true, we “are not bound to accept as true a legal conclusion
      couched as a factual allegation” (internal quotation marks omitted)).
      Rule 8 marks a notable and generous departure from the hyper-technical,
      code-pleading regime of a prior era, but it does not unlock the doors of
      discovery for a plaintiff armed with nothing more than conclusions.
      Second, only a complaint that states a plausible claim for relief survives
      a motion to dismiss. Id. at 556. Determining whether a complaint states
      a plausible claim for relief will, as the Court of Appeals observed, be a
      context-specific task that requires the reviewing court to draw on its
      judicial experience and common sense. 409 F.3d at 157–58. But where

                                            3
           Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 4 of 20




       the well-pleaded facts do not permit the court to infer more than the
       mere possibility of misconduct, the complaint has alleged — but it has
       not “show[n]” — “that the pleader is entitled to relief.” Fed. R. Civ. P.
       8(a)(2).

              In keeping with these principles a court considering a motion to
       dismiss can choose to begin by identifying pleadings that, because they
       are no more than conclusions, are not entitled to the assumption of truth.
       While legal conclusions can provide the framework of a complaint, they
       must be supported by factual allegations. When there are well-pleaded
       factual allegations, a court should assume their veracity and then
       determine whether they plausibly give rise to an entitlement of relief.

Iqbal, 556 U.S. at 678–79 (emphasis supplied, second and fourth alterations in

original, other alteration supplied).

                            II. PLAINTIFF’S ALLEGATIONS

       When Matthew Brewer began his employment as a “Level 3 production

welder” for FreightCar Alabama on October 26, 2014,4 he already suffered from

brittle, type-1 diabetes.5 FreightCar Alabama was aware of Brewer’s condition when

he was hired.6

       4
           Doc. no. 1 (Complaint), ¶ 21.
       5
          Id. ¶ 30. “Type-1 diabetes” is also known as insulin dependent diabetes mellitus, which
“usually starts before 15 years of age, but can occur in adults also. Diabetes involves the pancreas
gland, which is located behind the stomach. The special cells (beta cells) of the pancreas produce
a hormone called insulin.” Diabetes: Insulin Dependent Diabetes Mellitus (Type I), https://www.
nationwidechildrens.org/conditions/diabetes-insulin-dependent-diabetes-mellitus-type-i. “Brittle”
is a term used by physicians to describe type-1 diabetic conditions that are unstable and difficult to
control. See, e.g., Brittle Diabetes, The London Diabetes Centre, https://londondiabetes.com/type-1/
brittle-diabetes/; What Is Brittle Diabetes?, WebMD, https://www.webmd.com/diabetes/brittle-
diabetes-all-about.
       6
           Doc. no. 1 (Complaint), ¶ 30.

                                                  4
           Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 5 of 20




      While working during November of 2014, the month after he was hired,

Brewer suffered a diabetic stroke.7 He was off work for two weeks, recovering from

the stroke, attending doctor’s appointments, and participating in speech and physical

therapy sessions.8

      In December of 2014, the month following Brewer’s stroke and full-time return

to the production floor, he began to suffer additional complications, including

frequent headaches, pain, and fatigue.9 He notified his supervisors about his need for

additional breaks, time-off for doctor’s appointments and blood glucose checks, and

submitted copies of relevant medical documents to the company.10 He was allowed

intermittent FMLA leave and work-place accommodations.11

      Nearly three years later, in August of 2017, Brewer was diagnosed with Rocky

Mountain Spotted Fever, “a bacterial disease spread through the bite of an infected

tick.”12 He was off work through the end of September 2017, recovering from the

fever, but the disease also caused long-lasting complications with his diabetic

condition.13 He continued to use intermittent FMLA leave to care for his medical

      7
          Id. ¶¶ 32–33.
      8
          Id. ¶ 34–35.
      9
          Id. ¶¶ 36, 38.
      10
           Id. ¶¶ 37, 39.
      11
           Id. ¶¶ 39, 46.
      12
           Doc. no. 1 (Complaint), ¶ 42.
      13
           Id. ¶¶ 43–44.

                                           5
            Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 6 of 20




needs.14

       In January of the following year, 2018, FreightCar Alabama ceased to

administer in-house claims for FMLA and ADA benefits submitted by its employees,

and contracted with MetLife to evaluate and manage such claims.15 Brewer learned

of the change during February of 2018, when he requested additional intermittent

FMLA leave and was told to submit his paperwork to the company’s new third-party

administrator.16

       Brewer submitted his leave request to MetLife on February 26, 2018, and listed

his underlying medical conditions as type-1 diabetes, diabetic stroke, and Rocky

Mountain Spotted Fever.17 MetLife denied the request.18 Brewer continued to submit

requests for intermittent FMLA leave and ADA accommodations throughout the

following month of March 2018, but was told by both MetLife and his employer’s

Human Resources Department that he did not qualify for FMLA leave or ADA

accommodations.19

       14
            Id. ¶ 46.
       15
            Id. ¶¶ 47–48.
       16
            Id. ¶¶ 49–50.
       17
            Id. ¶¶ 52–53.
       18
            Doc. no. 1 (Complaint), ¶ 54.
       19
          Id. ¶¶ 55–57. See also id. ¶¶ 58–63 (alleging that Brewer’s wife “contacted Metlife [sic]
and FCA [FreightCar Alabama] multiple times a week to see if any additional information needed
to be submitted,” attempted to enter the FCA facility to meet with the Director of Human Resources,
“but was not allowed”; and, thereafter submitted facsimile copies of additional medical documents

                                                6
            Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 7 of 20




       Brewer met with Crystal Creel, FreightCar Alabama’s Human Resources

Director, during the month of April 2018, to discuss MetLife’s denial of his

intermittent FMLA leave requests.20 He asked to submit his paperwork to FreightCar

Alabama as he previously had done, but Ms. Creel denied his request, saying that he

would have to deal directly with MetLife.21

       Two months later, in June of 2018, Brewer experienced a flare-up of his Rocky

Mountain Spotted Fever, which severely impacted his underlying diabetic condition.22

He submitted requests for FMLA leave to both FreightCar Alabama and MetLife.23

FreightCar Alabama required him to take medical leave without FMLA protection

while it waited for MetLife to rule upon his FMLA request.24 Brewer was on

unprotected leave from June 1–29, 2018,25 but MetLife subsequently approved

Brewer’s FMLA leave request for that period.26

       Brewer returned to work on July 7, 2018,27 and submitted requests for

to FreightCar Alabama, but the documents were ignored, and both MetLife and FreightCar Alabama
“refused to offer any assistance”).
       20
            Id. ¶¶ 64–67.
       21
            Id. ¶ 67.
       22
            Id. ¶ 69.
       23
            Id. ¶ 70.
       24
            Doc. no. 1 (Complaint), ¶ 71.
       25
            Id. ¶ 72.
       26
           Id. ¶ 74 (“On July 6, 2018, Metlife approved Brewer’s FMLA and STD [short-term
disability] leave request for the period of June 1, 2018 - June 29, 2018.”) (alteration supplied).
       27
            Id. ¶ 75 (“On or about July 7, 2018, Brewer returned to FCA.”).

                                                  7
            Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 8 of 20




physician-prescribed accommodations, including protective gear for his skin,28 but

the accommodations were denied.29 FreightCar Alabama also removed him from the

full-time shift schedule, which caused his earnings to be less than his pre-leave pay.30

       Four months later, on October 29, 2018, Brewer suffered a flare-up of his

Rocky Mountain Spotted Fever, and his treating physician sent him to an

endocrinologist because his pancreas was failing.31 The treating physician and

endocrinologist ordered Brewer to take time off work the following month, to

undergo treatment.32 Brewer immediately contacted his employer and MetLife to

request FMLA leave and short-term disability coverage.33              MetLife approved

Brewer’s request for short-term disability, but denied his request for intermittent

FMLA leave.34

       Brewer was on medical leave from October 29 through November 30, 2018,

and received short-term disability payments from MetLife during that period.35 When


       28
         Rocky Mountain Spotted Fever usually causes a severe rash. See Signs and Symptoms,
Rocky Mountain Spotted Fever (RMSF), Centers for Disease Control & Prevention,
https://www.cdc.gov/rmsf/symptoms/index.html.
       29
            Doc. no. 1 (Complaint), ¶¶ 73, 76–77, 84.
       30
            Id. ¶¶ 79–82.
       31
            Id. ¶¶ 85–86.
       32
            Id. ¶ 87.
       33
            Id. ¶¶ 88–89.
       34
            Id. ¶ 93.
       35
            Doc. no. 1 (Complaint), ¶ 94.

                                                 8
           Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 9 of 20




he visited his doctor for a final check-up on November 30, 2018, the doctor advised

him to take off work for an additional four weeks, to undergo further treatment.36

Brewer notified his employer that he needed additional short-term disability and

intermittent FMLA leave from December 1, 2018 through January 7, 2019, and

submitted the necessary paperwork to MetLife and FreightCar Alabama.37 The

requests were denied.38 Brewer submitted additional requests for leave, but all were

denied.39     He was absent from work, with no FMLA or short-term disability

protection, until he returned to the production floor on January 7, 2019.40

      Upon Brewer’s return, he met with Human Resources Director Crystal Creel,

who told him that his recent absences were unexcused.41 She also informed Brewer

that, unless MetLife retroactively approved FMLA leave for his absences on appeal,

he would be terminated for his unexcused absences.42 MetLife denied Brewer’s

appeal and, on February 1, 2019, FreightCar Alabama terminated him.43 This suit

followed.


      36
           Id. ¶ 97.
      37
           Id. ¶¶ 98–99.
      38
           Id.¶ 100.
      39
           Id. ¶¶ 101–06.
      40
           Id. ¶ 107.
      41
           Doc. no. 1 (Complaint), ¶¶ 108–11.
      42
           Id. ¶ 112.
      43
           Id. ¶¶ 118–19.

                                                9
        Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 10 of 20




                                      III. DISCUSSION

       Plaintiff asserts two related, but distinct state-law tort claims against defendant

MetLife: intentional interference with a business relationship (Count IV); and,

intentional interference with a contractual relationship (Count V).44

       In his first claim (Count IV), plaintiff alleges that MetLife intentionally

interfered with his employment relationship with FreightCar Alabama and his

substantive FMLA rights by making unnecessary requests for additional medical

paperwork, and denying his requests for FMLA leave, eventually resulting in

FreightCar Alabama terminating his employment.45 There are five elements of a

prima facie case for intentional interference with a business (employment)

relationship: i.e., “(1) the existence of a protectible business relationship; (2) of

which the defendant knew; (3) to which the defendant was a stranger; (4) with which

the defendant intentionally interfered; and (5) damage.” White Sands Group, LLC v.

PRS II, LLC, 32 So. 3d 5, 14 (Ala. 2009) (emphasis supplied) (“White Sands II ”).

       In his second claim, plaintiff alleges the same facts, contending that those facts

also support a claim for intentional interference with a contractual relationship



       44
          As stated in note 3, supra, these are separate torts under Alabama law, and plaintiff pleads
them as such in Counts IV and V of his complaint. The torts will be interchangeably referred to in
the following discussion as either “intentional interference” or “tortious interference.”
       45
            Doc. no. 1 (Complaint), ¶¶ 175–84.

                                                 10
        Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 11 of 20




(Count V).46 The elements of a prima facie case of intentional interference with a

contractual relationship are virtually identical to the elements of the first claim, but

“presuppose[] the existence of an enforceable contract. Otherwise, the elements of

both torts overlap.” Hope for Families & Community Service, Inc. v. Warren, 721 F.

Supp. 2d 1079, 1177 (M.D. Ala. 2010) (alteration supplied, internal citation omitted).

In other words, to state a claim for intentional interference with a

contractual relationship the plaintiff must show: (1) the existence of an enforceable

contract; (2) of which the defendant had knowledge; (3) to which the defendant was

a stranger; (4) with which the defendant intentionally interfered; and (5) damage.

       MetLife argues that both claims should be dismissed for two reasons. First,

plaintiff failed to allege that he had an enforceable contract with FreightCar Alabama

and, therefore, failed to state a claim for intentional interference with a contractual

relationship. Second, plaintiff failed to allege that MetLife was a “stranger” to his

employment relationship with FreightCar Alabama and, for that reason, cannot state

a claim for either tort.

A.     Plaintiff’s At-Will Employment Constitutes an Enforceable Contract

       MetLife first argues that plaintiff has failed to state a claim for intentional

interference with a contractual relationship (Count V) because the “at-will” nature of

       46
            Id. ¶¶ 193–98.

                                          11
       Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 12 of 20




the employment relationship between him and FreightCar Alabama does not

constitute an enforceable contract.47 To refute that argument, plaintiff relies upon the

dissenting opinion in Ex parte McNaughton, 728 So. 2d 592 (Ala. 1998), in which

Alabama Supreme Court Justice Cook observed that an at-will employment

relationship, “despite its limitations, is nonetheless contractual.       Employment

contracts, particularly those which would be considered at-will, are the best and most

typical examples of unilateral contracts.” Id. at 603 (Cook, J., dissenting) (quoting

Wagner v. City of Globe, 722 P.2d 250, 253 (Ariz. 1986)) (emphasis in original). A

unilateral contract “results from an exchange of a promise for an act”: e.g., a promise

of payment for performance of labor. SouthTrust Bank v. Williams, 775 So. 2d 184,

188 (Ala. 2000).

      However, it is not enough to show that an at-will employment relationship is

contractual, albeit unilaterally so, because the tort of intentional interference with a

contractual relationship specifically requires that the underlying contract be

enforceable. A “contract” for at-will employment is generally unenforceable,

because such a contract is terminable at any time “by either party for a good reason,

a bad reason, or no reason at all.” Hall v. Integon Life Insurance Co., 454 So. 2d

1338, 1344 (Ala. 1984). Accordingly, Alabama law does not recognize a claim for


      47
           See doc. no. 12 (Motion to Dismiss), at 2–5.

                                                12
       Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 13 of 20




breach of an at-will employment contract. See, e.g., Ex parte Michelin North

America, Inc., 795 So. 2d 674, 677–78 (Ala. 2001) (affirming summary judgment in

favor of the defendant-employer on plaintiff’s breach-of-contract claim because the

parties’ employment relationship was “at will”).

       Outside Alabama, many courts “view a right arising from an at-will contract

as an expectancy, as opposed to the property right arising from a fixed-term

contract.” Orrin K. Ames III, Tortious Interference with Business Relationships: The

Changing Contours of This Commercial Tort, 35 Cumberland L. Rev. 317, 334

(2005) (emphasis supplied). See also, e.g., Storm & Associates, Ltd. v. Cuculich, 298

Ill. App. 3d 1040, 1052 (Ill. App. 1998) (“An action for tortious interference with a

contract which is terminable at will . . . is classified as one for intentional interference

with prospective economic advantage.”) (ellipsis supplied).

       The Alabama Supreme Court, however, has treated an at-will employment

relationship as a property right. In Hall v. Integon Life Insurance Co., 454 So. 2d

1338 (Ala. 1984), the Court held that a plaintiff’s claim for tortious interference with

a contractual relationship was not defeated by the fact that he was an at-will

employee, because a “person’s employment, trade, or calling is a property right, and

wrongful interference therewith is actionable.” Id. at 1344. The Hall opinion

emphasized that “the fact that the employment is at the will of the employer and

                                            13
        Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 14 of 20




employee does not make it one at the will of third parties.” Id.48

       Hall’s holding — that a plaintiff’s property right in his at-will employment

relationship is sufficiently “contractual” to state a claim for tortious interference with

a contractual relationship — would appear to be abrogated by subsequent Alabama

cases. The Alabama Supreme Court has since required a plaintiff to show a fixed-

term, enforceable contract to state an actionable claim for intentional interference

with a contractual relationship. See, e.g., White Sands Group, LLC v. PRS II, LLC,

998 So. 2d 1042, 1054 (Ala. 2008) (“White Sands I”). At-will employment is neither

fixed-term nor enforceable. Nevertheless, Hall has not been explicitly overruled.

Consequently, plaintiff’s at-will employment relationship is “contractual,” and

plaintiff’s claim for intentional interference with a contractual relationship (Count V)

will not be dismissed on the basis that his employment relationship was “at will.”

       Even so, that is not the end of discussion.

B.     Plaintiff Failed to Show that MetLife is “a Stranger” to His Employment
       Relationship

       Plaintiff alleged that, “[a]t all relevant times, Metlife [sic] acted as FCA’s

[FreightCar Alabama’s] FMLA third-party administrator/servicer for employees who

sought FMLA protection or disability leave/accommodations.”                       Doc. no. 1


       48
          See also Easaw v. Newport, 253 F. Supp. 3d 22, 40 n.11 (D. D.C. 2017) (collecting cases
that recognize tortious interference for at-will employment contracts).

                                               14
       Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 15 of 20




(Complaint), ¶ 173 (alterations supplied). See also, e.g., id. ¶ 50 (“Ms. Creel told

Brewer he had to contact their FMLA third-party administrator/servicer, Metlife.”);

id. ¶ 144 (“From January 2018 through February 1, 2019, Metlife was FCA’s third-

party administrator/servicer and it handles the disability claims and FMLA leave

requests made by FCA’s employees.”); id. ¶ 182 (“As FCA’s third party

administrator, Metlife denied Brewer FMLA lease [sic], even though it was supported

by medical certification, and as a result, Metlife’s actions and inaction caused FCA

to terminate Brewer’s employment.”).

      The Alabama Supreme Court has consistently held that an agent of one of the

parties to a contract is not a “stranger” to the relationship. See, e.g., Tom’s Foods,

Inc. v. Carn, 896 So. 2d 443, 455–56 (Ala. 2004); Parsons v. Aaron, 849 So. 2d 932,

946–47 (Ala. 2002); see also, e.g., Pouncy v. Vulcan Materials Co., 920 F. Supp.

1566, 1585 (N.D. Ala. 1996) (“Neither a party to the contract nor an agent or

employee of a party to the contract, if acting within the scope of authority, can be

liable for tortious interference with the contract.”); DocRX Inc. v. Dox Consulting,

LLC, CA 10-0364-C, 2012 WL 13049365, at *24 (S.D. Ala. Oct. 31, 2012) (“[I]n

order for a defendant to be liable for tortious interference with contractual relations,

the defendant must be a stranger to both the contract and the business relationship

giving rise to and underpinning the contract.”) (quoting Tom’s Food, Inc., 896 So. 2d

                                          15
       Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 16 of 20




at 454–55) (alteration supplied, emphasis in original).

      The Alabama Supreme Court also has held that a plaintiff who alleges a claim

for tortious interference with a contractual or business relationship bears the burden

of proving that the defendant is a “stranger” to either the contract or business

relationship, and created a test for determining when a defendant is not a “stranger.”

Waddell & Reed, Inc. v. United Investors Life Insurance Co., 875 So. 2d 1143, 1154

(Ala. 2003).

      [A] defendant is not a “stranger” to a contract or business relationship
      when: (1) the defendant is an essential entity to the purported injured
      relations; (2) the allegedly injured relations are inextricably a part of or
      dependant upon the defendant’s contractual or business relations; (3) the
      defendant would benefit economically from the alleged injured
      relations; or (4) both the defendant and the plaintiff are parties to a
      comprehensive interwoven set of contracts or relations.

Id. at 1156 (quoting Britt/Paulk Insurance Agency, Inc. v. Vandroff Insurance

Agency, Inc., 952 F. Supp. 1575, 1584 (N.D. Ga. 1996), aff’d 137 F.3d 1356 (11th

Cir. 1998)) (alteration in original).

      Plaintiff contends that MetLife is a “stranger,” because “MetLife did not

control [his] employment with [FreightCar Alabama] and it did not directly benefit

from [his] at-will employment contract with [FreightCar Alabama].”49 That argument

is unavailing. MetLife was essential to plaintiff’s “injured relations” because it


      49
           Doc. no. 27 (Plaintiff’s Response to Motion to Dismiss), at 14 (alterations supplied).

                                                 16
       Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 17 of 20




administered all requests for FMLA and short-term disability benefits submitted by

employees of FreightCar Alabama; and, as plaintiff alleged, it also made the decisions

to grant or deny those benefits. MetLife’s involvement stems from the “interwoven”

nature of FreightCar Alabama’s employment of plaintiff, and MetLife’s contract with

FreightCar Alabama to evaluate claims for the FMLA and disability benefits offered

by FreightCar Alabama. While MetLife was not a necessary party to plaintiff’s

employment relationship with FreightCar Alabama, it was chosen by FreightCar

Alabama to be the agent to evaluate claims for, and to administer, any FMLA and

ADA disability benefits to which an employee proved that he or she was entitled.

That secondary contract is central to plaintiff’s claims in this case.

      The failure of that argument notwithstanding, plaintiff cites two opinions in

which a court declined to dismiss a claim for intentional interference to bolster his

contention that MetLife was a “stranger” to his employment relationship. The first

is a case in which Judge R. David Proctor of this court declined to dismiss a claim of

tortious interference on the basis that the plaintiff had not shown the defendant was

a stranger to the relationship, because “the court would need to account for facts

beyond what may be considered at the motion to dismiss stage.” Wiggins v. FDIC,

No. 2:12-cv-2705-SGC, 2016 WL 7230636, at *3 (N.D. Ala. Dec. 14, 2016). That

ruling does not apply here, however, because there are no genuine issues of material

                                          17
       Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 18 of 20




fact which remain to be established. MetLife’s relationship to the employment

relationship between plaintiff and FreightCar Alabama is clear and undisputed. As

plaintiff alleged, MetLife “acted as [FreightCar Alabama’s] third-party

administrator/servicer for employees who sought FMLA protection or disability

leave/accommodations.”       Doc. no. 1 (Complaint), ¶ 173 (alteration supplied).

Plaintiff’s factual allegations also often describe FreightCar Alabama and MetLife

taking actions in conjunction with one another. See, e.g., id. ¶ 54 (“FCA and Metlife

[sic] denied Brewer’s request for intermittent leave for all three conditions.”); id. ¶

63 (“Despite FCA and Metlife having notice of Brewer’s needs for FMLA leave, they

refused to offer any assistance.”); id. ¶ 100 (“Nonetheless, FCA and Metlife denied

his request again for FMLA and/or STD [short-term disability] leave.”) (alterations

supplied). Thus, unlike the factual circumstances underlying Judge Proctor’s opinion

in Wiggins, supra, discovery is not needed in the present action in order to illuminate

the interwoven nature of the relationships between plaintiff, FreightCar Alabama, and

MetLife.

      Plaintiff also cites a non-binding opinion from the United States District Court

for the Northern District of Illinois in which that court allowed a tortious interference

claim to proceed against a third-party administrator of FMLA benefits. See Arango

v. Work & Well, Inc., 930 F. Supp. 2d 940, 944–46 (N.D. Ill. 2013). Significantly,

                                           18
          Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 19 of 20




however, that court was not evaluating whether the third-party administrator was a

“stranger” to the employment relationship between the plaintiff and his employer,

because the elements for the state-law tort under Illinois law did not require such an

analysis. Instead, the court evaluated the administrator as a third-party consultant or

advisor who, under Illinois law, was privileged “to offer good-faith advice to a client

without fear of liability [for tortious interference] should the client act on that advice

to the harm of a third-person,” unless the consultant did not “give honest advice.”

Id. at 944 (alteration in original).

      Alabama law carves out a similar exception for a party’s agents or employees,

who generally cannot be sued for tortious interference unless they “were acting

outside their scope of employment and were acting with actual malice.” Hickman v.

Winston County Hospital Board, 508 So. 2d 237, 239 (Ala. 1987). Plaintiff would

have to allege that MetLife was acting with actual malice and outside the scope of its

contract with FreightCar Alabama in order for MetLife to be liable, but plaintiff has

not made any such allegations. Accordingly, the opinion of the U.S. District Court

for the Northern District of Illinois in the Arango case has no bearing on the present

action.

      For those reasons, the court finds that MetLife was not a “stranger” to the

employment relationship between plaintiff and FreightCar Alabama. Therefore,

                                           19
       Case 3:20-cv-01427-CLS Document 31 Filed 04/13/21 Page 20 of 20




plaintiff has failed to state a prima facie case for either tort, and his claims against

MetLife are due to be dismissed.

                                IV. CONCLUSION

      In accordance with the foregoing, defendant MetLife’s motion is due to be

granted, and Counts IV and V of plaintiff’s complaint dismissed with prejudice. A

separate Order consistent with this memorandum opinion will be entered

contemporaneously herewith.

      DONE this 13th day of April, 2021.


                                               ______________________________
                                               Senior United States District Judge




                                          20
